Citation Nr: 1507000	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-46 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Evaluation of lumbar spine degenerative disc and joint disease, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to March 1981, February 1985 to February 1986, and July 1986 to April 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In June 2011, the Veteran presented testimony during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  

In February 2012, the Board issued a decision denying the entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc and joint disease, and dismissing the claims of entitlement to service connection for a respiratory disability due to exposure to asbestos, entitlement to an initial rating in excess of 20 percent for cervical spine degenerative joint disease and spondylosis, and entitlement to an initial rating in excess of 10 percent for temporomandibular joint disorder.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's decision was identified as having been potentially affected by an invalidated rule related to the duties of the Veterans Law Judge that conducted the June 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested to only have the prior decision vacated and a new one issued in its place.

In April 2014, the Board issued a decision again denying the claim of entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc and joint disease, and dismissing the claims of entitlement to service connection for a respiratory disability due to exposure to asbestos, entitlement to an initial rating in excess of 20 percent for cervical spine degenerative joint disease and spondylosis, and entitlement to an initial rating in excess of 10 percent for temporomandibular joint disorder.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court). In October 2014, the Court granted a Joint Motion for Remand filed on behalf of the parties, vacating that part of the Board's April 2014 decision pertaining to the issue of entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc and joint disease.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised by the parties in the Joint Motion for Remand, and the Board review of the claims file, additional development on the remaining claim on appeal is warranted.

In the Joint Motion for Remand, the parties noted that the January 2010 VA examination, upon which the Board relied in the April 2014 decision, was inadequate.  The parties noted that the January 2010 VA examiner indicated that the Veteran could walk one-quarter of a mile, had a normal gait, and had no limitation of motion after repetitive motion.  However, during his June 2011 Board hearing, the Veteran reported that his condition had quickly deteriorated and when he started getting pain he could not move and walking became an issue.  The parties agreed that these statements reflected a potential worsening of the disability since the previous examination.

Accordingly, to ensure that the record reflects the current severity of this disability, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected lumbar spine degenerative joint and disc disease.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159. See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

As instructed in the Joint Motion for Remand, the new examination must adequately provide range of motion measurements to reflect functional loss due to pain and provide sufficient information to allow the Board to evaluate its adequacy pursuant to Mitchell v. Shinseki, 25 Vet.App. 32 (2011). See also 38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet.App. 202, 206 (1995). In Mitchell, the Court held that pain on motion is not limited motion, but required that an examiner adequately address the level of functional loss due to pain. Id. at 42-43

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the Veteran and his representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for increased rating for lumbar spine degenerative joint and disc disease. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  The Veteran should also be afforded a VA examination to ascertain the current severity of the Veteran's lumbar spine disability.  All necessary tests should be conducted.

The examiner should provide findings as to the range of motion of the lumbar spine, including flexion and extension. 

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

The examiner should also indicate if there is ankylosis of the lumbar spine or resultant neurological impairment.  If there is neurological impairment, the examiner should identify the nerve or nerves involved and determine the manifestations.  

In addition, the examiner should describe the frequency and duration of any incapacitating episodes due to the lumbar spine disability, if applicable.

The examiner must provide a complete rationale for all the findings and opinions.

3.  After all completed development, the AOJ should then readjudicate the claim. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




